Case 2:20-cv-01937-ROS Document 19-2 Filed 07/08/21 Page 1 of 32




                                              EXHIBIT C




                                              EXHIBIT C
       Case 2:20-cv-01937-ROS Document 19-2 Filed 07/08/21 Page 2 of 32




From PACER 4-21-2021
https://ecf.azd.uscourts.gov/cgi-bin/iquery.pl?114865772106431-L_1_0-1


                        Daimeon Mosley is a plaintiff in 179 cases.


 2:15-cv-        Mosley v. Fire House Management LLC et
                                                             filed 11/04/15 closed 02/26/16
 02223-BSB       al
 2:15-cv-        Mosley v. Z Good Family Holdings LLC et
                                                         filed 11/05/15 closed 01/29/16
 02233-JJT       al
 2:15-cv-        Mosley v. Four Horsemen and a Rose
                                                             filed 11/09/15 closed 03/21/16
 02250-DMF       Incorporated et al
 2:15-cv-
                 Mosley v. Slocor LLC et al                  filed 11/09/15 closed 03/21/16
 02251-DKD
 2:15-cv-
                 Mosley v. Downright Manager LLC et al       filed 11/10/15 closed 02/22/16
 02275-DKD
 2:15-cv-
                 Mosley v. Sushi Brokers LLC et al           filed 11/10/15 closed 06/22/16
 02276-GMS
 2:15-cv-        Mosley v. Angry Crab Shack Corporation
                                                             filed 11/12/15 closed 03/21/16
 02286-JZB       et al
 2:15-cv-        Mosley v. Angry Crab Shack BBQ LLC et
                                                             filed 11/12/15 closed 03/02/16
 02287-NVW       al
 2:15-cv-
                 Mosley v. Bootleggers Scottsdale LLC et al filed 11/13/15 closed 04/06/16
 02306-DKD
 2:15-cv-
                 Mosley v. 7277 Scottsdale Hotel LLC et al   filed 11/17/15 closed 03/09/16
 02327-GMS
 2:15-cv-        Mosley v. Fairmont Hotels & Resorts
                                                             filed 11/17/15 closed 03/01/16
 02329-ESW       (U.S.) Incorporated et al
 2:15-cv-
                 Mosley v. SHR FSST LLC et al                filed 11/17/15 closed 03/02/16
 02331-DGC
 2:15-cv-
                 Mosley v. CF Stonecreek Arcis LLC et al     filed 11/18/15 closed 04/11/16
 02342-NVW
 2:15-cv-        Mosley v. Black Canyon Brewing LLC et
                                                             filed 11/18/15 closed 02/12/16
 02343-SRB       al
    Case 2:20-cv-01937-ROS Document 19-2 Filed 07/08/21 Page 3 of 32




2:15-cv-
            Mosley v. KHP Scottsdale Hotel LLC et al    filed 11/24/15 closed 02/04/16
02405-JAT
2:15-cv-    Mosley v. Grace Inns of Arizona
                                                        filed 11/24/15 closed 02/17/16
02406-ROS   Incorporated et al
2:15-cv-
            Mosley v. Western Host Incorporated et al   filed 11/24/15 closed 02/19/16
02408-SPL
2:15-cv-
            Mosley v. Sydell Scottsdale LLC et al       filed 11/24/15 closed 04/19/16
02410-SRB
2:15-cv-    Mosley v. Tavistock Restaurants III LLC et
                                                       filed 11/24/15 closed 04/06/16
02411-DGC   al
2:15-cv-    Mosley v. PCCP DCP Phoenix Hotel LLC
                                                        filed 11/24/15 closed 02/02/16
02412-ROS   et al
2:15-cv-    Mosley v. HAAS Enterprises Incorporated
                                                        filed 12/01/15 closed 03/18/16
02443-SRB   et al
2:15-cv-
            Mosley v. Lowe's Home Centers LLC et al     filed 12/21/15 closed 02/22/16
02590-ESW
2:15-cv-    Mosley v. Camelback Properties Inn
                                                        filed 12/21/15 closed 03/16/16
02591-JWS   Incorporated et al
2:15-cv-
            Mosley v. Saks & Company LLC et al          filed 12/21/15 closed 05/04/16
02592-DJH
2:15-cv-
            Mosley v. Neiman Marcus Group LLC et al filed 12/21/15 closed 06/06/16
02593-DGC
2:15-cv-    Mosley v. Euromarket Designs
                                                        filed 12/21/15 closed 03/01/16
02594-DGC   Incorporated et al
2:15-cv-    Mosley v. Macy's West Stores Incorporated
                                                      filed 12/30/15 closed 04/18/16
02650-DMF   et al
2:15-cv-    Mosley v. Two Brothers VII Incorporated
                                                        filed 12/30/15 closed 09/09/16
02651-DLR   et al
2:16-cv-    Mosley v. Francisco Grande USA
                                                        filed 01/07/16 closed 03/24/16
00038-SRB   Incorporated et al
2:16-cv-
            Mosley v. Bink's of Scottsdale LLC, et al   filed 02/04/16 closed 04/08/16
00323-DGC
2:16-cv-    Mosley v. S R I Investments Incorporated
                                                        filed 02/04/16 closed 05/31/16
00324-NVW   et al




                                         2
    Case 2:20-cv-01937-ROS Document 19-2 Filed 07/08/21 Page 4 of 32




2:16-cv-
            Mosley v. Ace Place Holdings LLC et al      filed 02/04/16 closed 04/17/17
00328-DJH
2:16-cv-
            Mosley v. Stiletto Enterprises LLC et al    filed 02/04/16 closed 08/10/16
00329-NVW
2:16-cv-
            Mosley v. Covered Wagon LLC et al           filed 02/16/16 closed 06/01/16
00432-GMS
2:16-cv-    Mosley v. Apache Palms RV Park LLC et
                                                        filed 02/16/16 closed 05/23/16
00433-NVW   al
2:16-cv-    Mosley v. Desert Shadows RV Resort LLC
                                                   filed 02/16/16 closed 06/30/16
00434-DJH   et al
2:16-cv-    Mosley v. Prosperity Mobile Home Parks
                                                        filed 02/16/16 closed 08/09/16
00436-DGC   LLC et al
2:16-cv-
            Mosley v. Macy's West Stores Incorporated filed 03/22/16 closed 08/24/16
00769-ESW
2:16-cv-
            Mosley v. JC&GH LLC et al                   filed 04/14/16 closed 10/17/16
01044-BSB
2:16-cv-
            Mosley v. Julez LLC et al                   filed 04/14/16 closed 07/07/16
01045-DJH
2:16-cv-
            Mosley v. Bluewater Phoenix LP et al        filed 04/14/16 closed 03/21/17
01046-SPL
2:16-cv-
            Mosley v. Hopkins Enterprise LLC et al      filed 04/14/16 closed 07/06/16
01047-BSB
2:16-cv-    Mosley v. Jackson's Food Stores
                                                        filed 04/19/16 closed 09/27/16
01118-DGC   Incorporated et al
2:16-cv-
            Mosley v. SSTJB Investments LLC et al       filed 04/19/16 closed 07/18/16
01119-GMS
2:16-cv-
            Mosley v. 007 Pub LLC et al                 filed 04/19/16 closed 10/07/16
01120-DLR
2:16-cv-
            Mosley v. Cabellos Enterprises LLC et al    filed 04/19/16 closed 07/06/16
01122-BSB
2:16-cv-
            Mosley v. Deems Incorporated et al          filed 04/19/16 closed 08/11/16
01124-ROS
2:16-cv-
            Mosley v. Gudrun Evans Incorporated et al   filed 04/21/16 closed 11/16/16
01158-ESW




                                          3
    Case 2:20-cv-01937-ROS Document 19-2 Filed 07/08/21 Page 5 of 32




2:16-cv-
            Mosley v. Leighton Steele LLC et al      filed 04/21/16 closed 08/30/16
01163-SPL
2:16-cv-    Mosley v. Claim Jumper Restaurant
                                                     filed 04/21/16 closed 07/20/16
01166-ESW   (Phoenix) LLC et al
2:16-cv-
            Mosley v. Soco Restaurants LLC et al     filed 04/21/16 closed 09/07/16
01169-NVW
2:16-cv-    Mosley v. Richardson's Wholesale
                                                     filed 04/21/16 closed 11/17/16
01170-DGC   Incorporated et al
2:16-cv-    Mosley v. Arabian Room Cocktail Lounge
                                                     filed 04/21/16 closed 06/30/16
01172-DGC   Incorporated et al
2:16-cv-
            Mosley v. Do Drop In LLC et al           filed 04/21/16 closed 07/21/16
01173-JZB
2:16-cv-
            Mosley v. D-4 Incorporated et al         filed 05/10/16 closed 11/04/16
01435-NVW
2:16-cv-
            Mosley v. Eddie's Holding LLC et al      filed 05/10/16 closed 06/15/16
01436-SPL
2:16-cv-    Mosley v. My Mother's Restaurant
                                                     filed 05/10/16 closed 07/05/16
01438-GMS   Incorporated et al
2:16-cv-
            Mosley v. Segal's One Stop LLC et al     filed 05/10/16 closed 08/22/16
01439-MHB
2:16-cv-
            Mosley v. South Bridge LLC et al         filed 05/12/16 closed 06/28/16
01449-GMS
2:16-cv-
            Mosley v. Linger Longer LLC et al        filed 05/12/16 closed 06/21/16
01451-ESW
2:16-cv-    Mosley v. Classic Hamburgers
                                                     filed 05/12/16 closed 08/30/16
01458-NVW   Incorporated et al
2:16-cv-
            Mosley v. Voss Enterprises LLC et al     filed 05/12/16 closed 10/12/16
01459-DJH
2:16-cv-    Mosley v. Crying Onion Cafe & Catering
                                                     filed 05/10/16 closed 07/14/16
01499-JWS   LLC et al
2:16-cv-    Mosley v. Platious Food & Beverage LLC
                                                     filed 05/17/16 closed 07/29/16
01501-JZB   et al
2:16-cv-
            Mosley v. Larry's Place LLC et al        filed 05/17/16 closed 09/15/16
01503-DKD




                                         4
     Case 2:20-cv-01937-ROS Document 19-2 Filed 07/08/21 Page 6 of 32




2:16-cv-
             Mosley v. BF Reading LLC et al             filed 05/17/16 closed 09/27/16
01504-BSB
2:16-cv-
             Mosley v. T-West Incorporated et al        filed 05/17/16 closed 09/13/16
01505-DJH
2:16-cv-
             Mosley v. D.B. Haus LLC et al              filed 05/17/16 closed 10/18/16
01506-ESW
2:16-cv-
             Mosley v. Roscoes on 7th Corporation et al filed 05/17/16 closed 09/01/16
01508-SRB
2:16-cv-
             Mosley v. Texaz Grill Incorporated et al   filed 05/17/16 closed 07/26/16
01509-DLR
2:16-cv-     Mosley v. George and Dragon Incorporated
                                                      filed 05/17/16 closed 07/25/16
01510-NVW    et al
2:16-cv-     Mosley v. MG Feeney's Restaurant
                                                        filed 05/17/16 closed 09/26/16
01511-MHB    Enterprises LLC et al
2:16-cv-     Mosley v. Rips Holding Company LLC et
                                                        filed 05/19/16 closed 07/29/16
01544-SPL    al
2:16-cv-
             Mosley v. Harvey's Incorporated et al      filed 05/19/16 closed 07/26/16
01546-ROS
2:16-cv-     Mosley v. Tee Pee Mexican Foods
                                                        filed 05/19/16 closed 03/09/17
01547-DLR    Incorporated et al
2:16-cv-
             Mosley v. C.J. Talley's Pub LLC et al      filed 05/19/16 closed 04/04/17
01550-BSB
2:16-cv-
             Mosley v. Uncle Shady's LLC et al          filed 05/19/16 closed 09/20/16
01551-SRB
2:16-cv-     Mosley v. Durant's Fine Foods
                                                        filed 05/24/16 closed 08/25/16
01590-JJT    Incorporated et al
2:16-cv-
             Mosley v. Swizzle III Incorporated et al   filed 05/24/16 closed 07/15/16
01591-BSB
2:16-cv-
             Mosley v. Coronado Phx LLC et al           filed 05/24/16 closed 08/09/16
01592-DLR
2:16-cv-
             Mosley v. Wanderin LLV et al               filed 05/24/16 closed 08/30/16
01594-GMS


2:16-cv-
             Mosley v. Spikes 1 LLC et al               filed 05/24/16 closed 04/14/17
01596-JZB



                                            5
     Case 2:20-cv-01937-ROS Document 19-2 Filed 07/08/21 Page 7 of 32




2:16-cv-
             Mosley v. Todo Incorporated et al           filed 05/24/16 closed 09/15/16
01597-MHB
2:16-cv-
             Mosley v. Yaderhey LLC et al                filed 05/24/16 closed 09/30/16
01598-DGC
2:16-cv-
             Mosley v. Hopdoddy Scottsdale LLC et al     filed 05/26/16 closed 08/22/16
01620-DGC
2:16-cv-
             Mosley v. WG Barcorp Incorporated et al     filed 05/26/16 closed 10/11/16
01621-GMS
2:16-cv-     Mosley v. B3K Management Team LLC et
                                                         filed 05/26/16 closed 11/22/16
01622-BSB    al
2:16-cv-     Mosley v. Red Devil Italian Restaurant and
                                                        filed 05/26/16 closed 07/26/16
01623-SPL    Pizzeria Incorporated et al
2:16-cv-     Mosley v. Caruso Investment Company
                                                         filed 05/31/16 closed 08/15/16
01683-SPL    Incorporated et al
2:16-cv-     Mosley v. PDJ & Associates Incorporated
                                                         filed 05/31/16 closed 08/08/16
01684-DLR    et al
2:16-cv-
             Mosley v. E & J Fuller LLC et al            filed 05/31/16 closed 07/12/16
01686-DGC
2:16-cv-
             Mosley v. Scc A-M Club LLC et al            filed 05/31/16 closed 09/15/16
01688-JAT
2:16-cv-     Mosley v. So-Pal Enterprises Incorporated
                                                         filed 05/31/16 closed 08/01/16
01689-SPL    et al
2:16-cv-
             Mosley v. S4251 LLC et al                   filed 05/31/16 closed 07/15/16
01690-JJT
2:16-cv-
             Mosley v. Hashimoto Holdings LLC et al      filed 06/02/16 closed 10/04/16
01732-DGC
2:16-cv-
             Mosley v. Daddy's Ddtk Incorporated et al   filed 06/02/16 closed 10/06/16
01733-JWS
2:16-cv-     Mosley v. Good Fellas Social Club LLC et
                                                         filed 06/02/16 closed 10/26/16
01734-DKD    al
2:16-cv-     Mosley v. A.P.J. Enterprises Incorporated
                                                         filed 06/02/16 closed 10/25/16
01735-DKD    et al
2:16-cv-
             Mosley v. Restaurant Partners LLC et al     filed 06/02/16 closed 08/25/16
01736-GMS




                                          6
     Case 2:20-cv-01937-ROS Document 19-2 Filed 07/08/21 Page 8 of 32




2:16-cv-
             Mosley v. Spontaneous Ventures LLC et al    filed 06/02/16 closed 08/11/16
01737-JJT
2:16-cv-
             Mosley v. Camcor Incorporated et al         filed 06/02/16 closed 09/20/16
01738-DJH
2:16-cv-     Mosley v. Payson Hospitality Group LLC
                                                         filed 06/07/16 closed 11/04/16
01781-MHB    et al
2:16-cv-     Mosley v. Hardscrabble Investments
                                                         filed 06/07/16 closed 07/21/16
01783-SPL    Incorporated et al
2:16-cv-
             Mosley v. Star Lite LLC et al               filed 06/07/16 closed 08/18/16
01784-JZB
2:16-cv-
             Mosley v. HTNB Ventures LLC et al           filed 06/07/16 closed 02/13/17
01786-ROS
2:16-cv-
             Mosley v. Pinon Cafe LLC et al              filed 06/07/16 closed 09/14/16
01787-DMF
2:16-cv-     Mosley v. Cucina Paradiso Incorporated et
                                                         filed 06/09/16 closed 10/12/16
01827-ROS    al
2:16-cv-     Mosley v. CST Arizona Stations
                                                         filed 06/09/16 closed 09/01/16
01828-NVW    Incorporated et al
2:16-cv-
             Mosley v. Carioca Company et al             filed 06/09/16 closed 11/01/16
01829-DLR
2:16-cv-
             Mosley v. Kimo Enterprises LLC et al        filed 06/09/16 closed 03/29/17
01830-GMS
2:16-cv-
             Mosley v. Reign of Thai LLC et al           filed 06/09/16 closed 08/23/16
01831-DGC
2:19-cv-
             Mosley v. Crown Hotels LLC                  filed 12/23/19 closed 04/09/20
05883-DLR
2:19-cv-
             Mosley v. Scottsdale Plaza Resort LLC       filed 12/23/19
05885-SMB
2:19-cv-
             Mosley v. New Crescent Investments LLC      filed 12/23/19 closed 03/27/20
05888-DWL
2:19-cv-
             Mosley v. Lowe's Home Centers LLC           filed 12/23/19 closed 08/07/20
05889-JAT
2:19-cv-
             Mosley v. Boston Market Corporation         filed 12/23/19 closed 08/04/20
05890-SPL




                                             7
     Case 2:20-cv-01937-ROS Document 19-2 Filed 07/08/21 Page 9 of 32




2:20-cv-
             Mosley v. Albertsons LLC                    filed 10/05/20
01931-MTM
2:20-cv-
             Mosley v. Arizona CVS Stores LLC            filed 10/05/20
01934-DJH
2:20-cv-
             Mosley v. QuikTrip Corporation              filed 10/05/20
01937-SMB
2:20-cv-
             Mosley v. In-N-Out Burgers Incorporated     filed 10/05/20
01938-DJH
2:20-cv-
             Mosley v. Bashas' Incorporated              filed 10/05/20 closed 03/30/21
01939-DLR
2:20-cv-     Mosley v. Walgreen Arizona Drug
                                                         filed 10/05/20 closed 04/01/21
01942-SMB    Company
2:20-cv-     Mosley v. Smith's Food & Drug Centers
                                                         filed 10/05/20
01943-DLR    Incorporated
2:20-cv-
             Mosley v. Safeway Incorporated              filed 10/05/20 closed 02/19/21
01944-DLR
3:16-cv-
             Mosley v. Sweetwater Properties LLC et al   filed 02/16/16 closed 04/27/16
08029-DKD
3:16-cv-     Mosley v. R.V. Resorts of America LLC et
                                                         filed 02/16/16 closed 05/02/16
08030-JZB    al
3:16-cv-
             Mosley v. HFRV LLC et al                    filed 02/16/16 closed 04/08/16
08031-SPL
3:16-cv-
             Mosley v. BJ's Tavern LLC et al             filed 02/18/16 closed 01/04/17
08034-JJT
3:16-cv-     Mosley v. Desert Martini & Tavern
                                                         filed 02/18/16 closed 06/03/16
08035-ESW    Corporation et al
3:16-cv-     Mosley v. No Name Public House LLC et
                                                         filed 02/18/16 closed 05/19/16
08036-DGC    al
3:16-cv-
             Mosley v. Havasu Lanes Incorporated et al   filed 02/18/16 closed 03/28/16
08037-BSB
3:16-cv-
             Mosley v. London Bridge Resort LLC et al    filed 02/18/16 closed 06/28/16
08038-DJH
3:16-cv-
             Mosley v. Makai Corporation et al           filed 02/18/16 closed 09/01/16
08039-DJH




                                         8
    Case 2:20-cv-01937-ROS Document 19-2 Filed 07/08/21 Page 10 of 32




3:16-cv-    Mosley v. Vanlandingham Properties LLC
                                                         filed 05/10/16 closed 06/27/16
08088-DLR   et al
3:16-cv-
            Mosley v. JDL LLC et al                      filed 05/10/16 closed 09/01/16
08089-DLR
3:16-cv-
            Mosley v. Cuvee 928 LLC et al                filed 05/10/16 closed 10/13/16
08090-JZB
3:16-cv-
            Mosley v. Flagstone Wine LLC et al           filed 05/10/16 closed 11/03/16
08091-SRB
3:16-cv-    Mosley v. Creek Side Kitchen Incorporated
                                                      filed 05/12/16 closed 09/07/16
08092-DKD   et al
3:16-cv-    Mosley v. Josephine's Restaurant
                                                         filed 05/17/16 closed 09/01/16
08096-JAT   Incorporated et al
3:16-cv-    Mosley v. Curran's Specialty Chais & Teas
                                                         filed 05/19/16 closed 09/15/16
08097-SRB   LLC
3:16-cv-    Mosley v. Red Dirt Entertainment LLC et
                                                         filed 05/19/16 closed 10/26/16
08098-NVW   al
3:16-cv-    Mosley v. Dark Sky Brewing Company
                                                         filed 05/19/16 closed 07/25/16
08099-GMS   LLC et al
3:16-cv-    Mosley v. Led's Better Pizza Corporation et
                                                        filed 05/24/16 closed 08/31/16
08102-MHB   al
3:16-cv-
            Mosley v. WOCRA LLC et al                    filed 05/24/16 closed 10/21/16
08104-DLR
3:16-cv-
            Mosley v. Pasta Works Incorporated et al     filed 05/24/16 closed 10/20/16
08105-DMF
3:16-cv-    Mosley v. Monte Vista Hotel Incorporated
                                                         filed 05/24/16 closed 08/15/16
08106-NVW   et al
3:16-cv-
            Mosley v. Cenare Fuori LLC et al             filed 05/26/16 closed 09/01/16
08108-DLR
3:16-cv-    Mosley v. Weatherford Hotel Incorporated
                                                         filed 05/26/16 closed 09/26/16
08109-DGC   et al
3:16-cv-
            Mosley v. Ponderosa Bar & Grill LLC et al filed 05/26/16 closed 08/02/16
08110-JWS
3:16-cv-
            Mosley v. Majerle's Sports Grill LLC et al   filed 06/02/16 closed 10/07/16
08114-SRB




                                         9
    Case 2:20-cv-01937-ROS Document 19-2 Filed 07/08/21 Page 11 of 32




3:16-cv-
            Mosley v. Bar 66 LLC et al                  filed 06/02/16 closed 06/29/16
08115-JWS
4:15-cv-
            Mosley v. Guest Ranch Resort II LLC et al   filed 12/21/15 closed 04/01/16
00590-RM
4:15-cv-    Mosley v. Dove Mountain Hotelco LLC et
                                                        filed 12/21/15 closed 02/29/16
00591-JGZ   al
4:15-cv-
            Mosley v. Humble Pie Tucson LLC et al       filed 12/30/15 closed 02/29/16
00601-JGZ
4:15-cv-
            Mosley v. Oracle Plaza LLC et al            filed 12/30/15 closed 04/06/16
00602-CKJ
4:15-cv-
            Mosley v. Petsmart Incorporated et al       filed 12/30/15 closed 02/02/16
00605-LAB
4:16-cv-
            Mosley v. Trader Joe's Company et al        filed 01/07/16 closed 03/08/16
00013-RM
4:16-cv-
            Mosley v. Golfsmith LLC et al               filed 01/07/16 closed 01/18/17
00014-JAS
4:16-cv-
            Mosley v. Dbnch Circle LLC et al            filed 01/07/16 closed 03/09/16
00015-JGZ
4:16-cv-    Mosley v. Williams-Sonoma Incorporated
                                                        filed 01/07/16 closed 02/02/16
00016-CKJ   et al
4:16-cv-    Mosley v. Agro Land & Cattle Company
                                                        filed 02/04/16 closed 05/25/16
00076-JGZ   Incorporated et al
4:16-cv-
            Mosley v. LVC Hotel LLC et al               filed 02/04/16 closed 08/12/16
00077-BGM
4:16-cv-
            Mosley v. Santa Fe Hospitality LLC et al    filed 02/17/16 closed 08/30/16
00092-CKJ
4:16-cv-    Mosley v. Starr Pass Resort Developments
                                                        filed 02/17/16 closed 06/07/16
00093-JAS   LLC et al
4:16-cv-
            Mosley v. Handcar Incorporated et al        filed 02/18/16 closed 04/11/16
00095-DCB
4:16-cv-    Mosley v. Sabine Blaese Enterprises LLC
                                                        filed 03/03/16 closed 08/18/16
00121-RCC   et al
4:16-cv-
            Mosley v. Auld Dubliner-Tucson LLC et al filed 03/03/16 closed 06/14/16
00122-JGZ




                                         10
    Case 2:20-cv-01937-ROS Document 19-2 Filed 07/08/21 Page 12 of 32




4:16-cv-
            Mosley v. No Anchovies! LLC et al          filed 03/03/16 closed 04/13/17
00123-JGZ
4:16-cv-    Mosley v. Raetz Enterprises Incorporated
                                                       filed 03/03/16 closed 09/02/16
00124-BGM   et al
4:16-cv-    Mosley v. Mediterranean Enterprises LLC
                                                       filed 03/03/16 closed 07/05/16
00125-DTF   et al
4:16-cv-    Mosley v. Macy's West Stores Incorporated
                                                      filed 03/22/16 closed 09/27/16
00163-BGM   et al
4:16-cv-    Mosley v. Crying Onion Cafe & Catering
                                                       filed 05/10/16 closed 05/17/16
00268-JAS   LLC et al
4:16-cv-    Mosley v. Bowlin Travel Centers
                                                       filed 05/19/16 closed 08/01/16
00287-DTF   Incorporated et al
4:16-cv-
            Mosley v. Ghini's French Cafe LLC et al    filed 05/26/16 closed 07/25/16
00304-JAS
4:16-cv-    Mosley v. Athens on Fourth Avenue LLC
                                                       filed 05/31/16 closed 04/14/17
00314-BPV   et al
4:16-cv-    Mosley v. Caruso's Restaurant Incorporated
                                                       filed 05/31/16 closed 12/14/16
00315-CKJ   et al
4:16-cv-    Mosley v. Firehouse Brewing Company
                                                       filed 05/31/16 closed 08/02/16
00316-DCB   Incorporated et al
4:16-cv-
            Mosley v. Hi Fi Tucson LLC et al           filed 05/31/16 closed 09/06/16
00317-DTF
4:16-cv-
            Mosley v. Pelio Grill LLC et al            filed 06/02/16 closed 07/05/16
00320-LAB




                                         11
Case 2:20-cv-01937-ROS Document 19-2 Filed 07/08/21 Page 13 of 32




                                              EXHIBIT D




                                              EXHIBIT D
     Case
       Case
          2:20-cv-01937-ROS
             2:20-cv-01938-DJHDocument
                                Document
                                       19-2
                                         1 Filed
                                            Filed10/05/20
                                                 07/08/21 Page
                                                          Page114
                                                                ofof
                                                                  9 32




 1   Afshin Afsharimehr
     BLACKMORE LAW PLC
 2   2828 N. Central Ave
     10th Floor
 3   Phoenix, AZ 85004
     Arizona State Bar No. 031107
 4   Fax: 855-744-4419
     E-Mail: afshin@blackmorelawplc.com
 5   Telephone: 602-562-0996
     Attorney for Plaintiff
 6
                           IN THE UNITED STATES DISTRICT COURT
 7
                                FOR THE DISTRICT OF ARIZONA
 8
                                                        No.
 9    Daimeon Mosley,

10           Plaintiff,

      v.
11
      In-N-Out Burgers, Inc., a California              COMPLAINT FOR DECLARATORY
12    corporation,                                      AND INJUNCTIVE RELIEF

13           Defendant.

14
            Plaintiff Daimeon Mosley, through his undersigned counsel, states the following in
15
     support of his Complaint for Declaratory and Injunctive Relief to remedy discrimination
16
     by In-N-Out Burgers, Inc. based on Plaintiff’s disability in violation of Title III of the
17
     Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12181 et seq. (“ADA”), and its
18
     implementing regulation, 28 C.F.R. Part 36:
19
                                  JURISDICTION AND VENUE
20
            1.     This Court has jurisdiction over this action pursuant to 42 U.S.C. § 2000a-
21
     3(a), 28 U.S.C. § 1331, and 28 U.S.C. § 1343.
22

23
                                                    1
24
     Case
       Case
          2:20-cv-01937-ROS
             2:20-cv-01938-DJHDocument
                                Document
                                       19-2
                                         1 Filed
                                            Filed10/05/20
                                                 07/08/21 Page
                                                          Page215
                                                                ofof
                                                                  9 32




 1          2.         Venue is appropriate in this district under 28 U.S.C. § 1391 because the acts

 2   of discrimination occurred in this district, and the property that is the subject of this

 3   action is in this district.

 4                                                PARTIES

 5          3.         Plaintiff is a resident of Maricopa County, Arizona.

 6          4.         Defendant is a corporation with its registered office located at 8825 N 23rd

 7   Ave, Suite 100, Phoenix, AZ 85021.

 8          5.         Upon information and belief, Defendant owns or operates “In-N-Out”

 9   whose locations qualify as a “Facility” as defined in 28 C.F.R. § 36.104.

10                                     FACTUAL ALLEGATIONS

11          6.         Plaintiff incorporates the above paragraphs by reference.

12          7.         Plaintiff is an individual with numerous physical impairments, including

13   permanent paralysis, degenerative discs, and scoliosis caused by the West Nile Virus.

14          8.         These impairments cause Plaintiff to suffer from sudden onsets of severe

15   pain, experience seizures, and require Plaintiff to use a mobility device.

16          9.         Plaintiff’s impairments limit major life activities, including walking,

17   standing, reaching, lifting, and bending.

18          10.        Plaintiff’s impairments meet the definition of a “disability” under the ADA.

19          11.        Plaintiff’s impairments are permanent and were present at all times relevant

20   to this action.

21          12.        Plaintiff regularly eats at Defendant’s restaurants in Phoenix and its

22   surrounding cities because of the quality of the food and service.

23
                                                       2
24
     Case
       Case
          2:20-cv-01937-ROS
             2:20-cv-01938-DJHDocument
                                Document
                                       19-2
                                         1 Filed
                                            Filed10/05/20
                                                 07/08/21 Page
                                                          Page316
                                                                ofof
                                                                  9 32




 1          13.     Unfortunately Plaintiff encountered barriers to access at two of Defendant’s

 2   restaurants.

 3          14.     Encountering these barriers denied Plaintiff full and equal access and

 4   enjoyment of the services, goods, and amenities Defendant offers to the public because he

 5   was unable to access the restroom safely.

 6          15.     Plaintiff is a customer of Defendant and would return to the restaurants if

 7   Defendant modifies the restaurants and its policies and practices to accommodate

 8   individuals who have physical disabilities, but he is deterred from returning due to the

 9   barriers and discriminatory effects of Defendant’s policies and procedures.

10          16.     Plaintiff also acts as a tester by inspecting Facilities for accessibility to

11   advance the purpose of the ADA, the civil rights of disabled individuals, and to be certain

12   that he can enjoy the same options and privileges to patronize places of public

13   accommodation as non-disabled individuals without worrying about accessibility issues.

14          17.     Plaintiff returns to every Facility after being notified of remediation of the

15   discriminatory conditions to verify compliance with the ADA and regularly monitors the

16   status of remediation.

17                             COUNT I
          REQUEST FOR DECLARATORY JUDGMENT UNDER 28 U.S.C. § 2201
18
            18.     Plaintiff incorporates the above paragraphs by reference.
19
            19.     This Court is empowered to issue a declaratory judgment regarding: (1)
20
     Defendant’s duty to comply with the provisions of 42 U.S.C. § 12181 et al; (2)
21

22

23
                                                     3
24
     Case
       Case
          2:20-cv-01937-ROS
             2:20-cv-01938-DJHDocument
                                Document
                                       19-2
                                         1 Filed
                                            Filed10/05/20
                                                 07/08/21 Page
                                                          Page417
                                                                ofof
                                                                  9 32




 1   Defendant’s violation of 42 U.S.C. § 12182; and (3) Plaintiff’s right to be free from

 2   discrimination due to his disability. 28 U.S.C. § 2201.

 3          20.     Plaintiff seeks an order declaring that he was discriminated against on the

 4   basis of his disability.

 5                               COUNT II
           REQUEST FOR INJUNCTIVE RELIEF UNDER 42 U.S.C. § 2000a–3(a)
 6
            21.     Plaintiff incorporates the above paragraphs by reference.
 7
            22.     In-N-Out is a place of public accommodation covered by Title III of the
 8
     ADA because it is operated by a private entity, its operations affect commerce, and it is a
 9
     restaurant. 42 U.S.C. § 12181(7); see 28 C.F.R. § 36.104.
10
            23.     Defendant is a public accommodation covered by Title III of the ADA
11
     because it owns, leases (or leases to), or operates a place of public accommodation. See
12
     42 U.S.C. §§ 12181(7), 12182(a); 28 C.F.R. § 36.104.
13
            24.     The ADA specifically prohibits discrimination based on an individuals
14
     disability. 42 U.S.C. §12182(a).
15
            25.     The presence of architectural barriers in a place of public accommodation
16
     (where removal is readily achievable) is specifically defined as discrimination under the
17
     ADA. 42 U.S.C. §12182(b)(2)(A)(iv).
18
            26.     The implementing regulations of the ADA adopted guidelines to set
19
     minimum requirements for facilities to be accessible and usable by individuals with
20
     disabilities. 28 C.F.R. Appendix A to Part 36.
21

22

23
                                                   4
24
     Case
       Case
          2:20-cv-01937-ROS
             2:20-cv-01938-DJHDocument
                                Document
                                       19-2
                                         1 Filed
                                            Filed10/05/20
                                                 07/08/21 Page
                                                          Page518
                                                                ofof
                                                                  9 32




 1         27.     The current guidelines for elements in existing facilities are set out in the

 2   2010 ADA Standards for Accessible Design (the “Standards”). 28 C.F.R. § 36.406

 3         28.     Defendant is responsible for ensuring that elements in its Facilities meet the

 4   requirements of the Standards or meet the “safe harbor” requirements specified in 28

 5   C.F.R. § 36.304(d)(2).

 6         29.     Architectural barriers exist which denied Plaintiff full and equal access to

 7   the goods and services Defendant offers to non-disabled individuals.

 8         30.     Plaintiff personally encountered architectural barriers on May 21, 2020, at

 9   the Facility located at 7467 E Frank Lloyd Wright Blvd, Scottsdale, AZ 85260:

10               a. Restroom:

11                     i. Providing a gate or door with a continuous opening pressure of

12                        greater than 5 lbs. which violates sections 404, 404.1, 404.2, 404.2.9

13                        and 309.4 of the Standards.

14                    ii. Not providing operable parts that are functional or are in the proper

15                        reach ranges as required by sections 309, 309.1, 309.2, 309.3, 309.4

16                        and 308 of the Standards

17                    iii. Not providing the proper insulation or protection for plumbing or

18                        other sharp or abrasive objects under a sink or countertop as required

19                        by sections 606 and 606.5 of the Standards.

20                    iv. Not providing the proper spacing between a grab bar and an object

21                        projecting out of the wall as required by sections 609, 609.1 and

22                        609.3 of the Standards.

23
                                                    5
24
     Case
       Case
          2:20-cv-01937-ROS
             2:20-cv-01938-DJHDocument
                                Document
                                       19-2
                                         1 Filed
                                            Filed10/05/20
                                                 07/08/21 Page
                                                          Page619
                                                                ofof
                                                                  9 32




 1                     v. Providing grab bars of improper horizontal length or spacing as

 2                        required along the rear or side wall as required by sections 604,

 3                        604.5, 604.5.1 and 604.5.2 of the Standards.

 4                    vi. Providing grab bars of improper horizontal length or spacing as

 5                        required along the rear or side wall as required by sections 604,

 6                        604.5, 604.5.1 and 604.5.2 of the Standards.

 7                   vii. Not providing toilet paper dispensers in the proper position in front

 8                        of the water closet or at the correct height above the finished floor as

 9                        required by sections 604, 604.7 and 309.4 of the Standards.

10                   viii. Not providing a mirror above lavatories or countertops at the proper

11                        height above the finished floor as required by sections 603 and 603.3

12                        of the Standards.

13                    ix. Not providing the water closet in the proper position relative to the

14                        side wall or partition as required by sections 604 and 604.2 of the

15                        Standards.

16         31.     Plaintiff personally encountered architectural barriers on May 29, 2020, at

17   the Facility located at 2790 W Chandler Blvd, Chandler, AZ 85224:

18               a. Restroom:

19                     i. Providing a gate or door with a continuous opening pressure of

20                        greater than 5 lbs. which violates sections 404, 404.1, 404.2, 404.2.9

21                        and 309.4 of the Standards.

22

23
                                                   6
24
     Case
       Case
          2:20-cv-01937-ROS
             2:20-cv-01938-DJHDocument
                                Document
                                       19-2
                                         1 Filed
                                            Filed10/05/20
                                                 07/08/21 Page
                                                          Page720
                                                                ofof
                                                                  9 32




 1                     ii. Not providing operable parts that are functional or are in the proper

 2                         reach ranges as required by sections 309, 309.1, 309.2, 309.3, 309.4

 3                         and 308 of the Standards

 4                    iii. Not providing toilet paper dispensers in the proper position in front

 5                         of the water closet or at the correct height above the finished floor as

 6                         required by sections 604, 604.7 and 309.4 of the Standards.

 7                    iv. Not providing the proper spacing between a grab bar and an object

 8                         projecting out of the wall as required by sections 609, 609.1 and

 9                         609.3 of the Standards.

10                     v. Not providing the proper spacing between a grab bar and an object

11                         projecting out of the wall as required by sections 609, 609.1 and

12                         609.3 of the Standards.

13          32.    These barriers cause Plaintiff embarrassment and fear because he cannot

14   safely use elements of each restaurant due to the risk of aggravating his injuries.

15          33.    Upon information and belief, Defendant has failed to remove some or all of

16   the barriers and violations at the restaurants.

17          34.    Defendant’s failure to remove these architectural barriers denies Plaintiff

18   full and equal access to the restaurants in violation of 42 U.S.C. § 12182(b)(2)(A)(iv).

19          35.    Defendant’s failure to modify its policies, practices, or procedures to train

20   its staff to identify architectural barriers and reasonably modify its services creates an

21   environment where individuals with disabilities are not provided goods and services in

22

23
                                                       7
24
     Case
       Case
          2:20-cv-01937-ROS
             2:20-cv-01938-DJHDocument
                                Document
                                       19-2
                                         1 Filed
                                            Filed10/05/20
                                                 07/08/21 Page
                                                          Page821
                                                                ofof
                                                                  9 32




 1   the most integrated setting possible is discriminatory. 42 U.S.C. §§ 12182(a),

 2   12182(b)(2)(A)(iv), and 28 C.F.R. § 36.302.

 3          36.    Defendant has discriminated and continues to discriminate against Plaintiff

 4   (and others who are similarly situated) by denying access to full and equal enjoyment of

 5   goods, services, facilities, privileges, advantages, or accommodations located at the

 6   restaurants due to the barriers and other violations listed in this Complaint.

 7          37.    It would be readily achievable for Defendant to remove all of the barriers at

 8   the restaurants.

 9          38.    Failing to remove barriers to access where it is readily achievable is

10   discrimination against individuals with disabilities. 42 U.S.C. §§ 12182(a),

11   12182(b)(2)(A)(iv), and 28 C.F.R. § 36.304.

12                                    RELIEF REQUESTED

13   WHEREFORE, Plaintiff respectfully requests that this Court:

14          A.     declare that the Facility identified in this Complaint is in violation of the

15   ADA;

16          B.     enter an Order requiring Defendant make the Facility accessible to and

17   usable by individuals with disabilities to the full extent required by Title III of the ADA;

18          C.     enter an Order directing Defendant to evaluate and neutralize its policies,

19   practices, and procedures towards persons with disabilities;

20          D.     award Plaintiff attorney fees, costs (including, but not limited to court costs

21   and expert fees) and other expenses of this litigation pursuant to 42 U.S.C. § 12205; and

22          E.     grant any other such relief as the Court deems just and proper.

23
                                                   8
24
     Case
       Case
          2:20-cv-01937-ROS
             2:20-cv-01938-DJHDocument
                                Document
                                       19-2
                                         1 Filed
                                            Filed10/05/20
                                                 07/08/21 Page
                                                          Page922
                                                                ofof
                                                                  9 32




 1

 2                                      Respectfully Submitted,

 3                                      BLACKMORE LAW PLC

 4
                                        By: /s/ Afshin Afsharimehr
 5                                      Afshin Afsharimehr

 6                                      Attorney for Plaintiff
     Dated: October 5, 2020
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
                                           9
24
Case 2:20-cv-01937-ROS Document 19-2 Filed 07/08/21 Page 23 of 32




                                              EXHIBIT E




                                              EXHIBIT E
     Case
       Case
          2:20-cv-01937-ROS
             2:20-cv-01934-DJHDocument
                                Document
                                       19-2
                                         1 Filed
                                            Filed10/05/20
                                                 07/08/21 Page
                                                          Page124
                                                                ofof
                                                                  9 32




 1   Afshin Afsharimehr
     BLACKMORE LAW PLC
 2   2828 N. Central Ave
     10th Floor
 3   Phoenix, AZ 85004
     Arizona State Bar No. 031107
 4   Fax: 855-744-4419
     E-Mail: afshin@blackmorelawplc.com
 5   Telephone: 602-562-0996
     Attorney for Plaintiff
 6
                          IN THE UNITED STATES DISTRICT COURT
 7
                                FOR THE DISTRICT OF ARIZONA
 8
                                                       No.
 9    Daimeon Mosley,

10           Plaintiff,

      v.
11
      Arizona CVS Stores, L.L.C., an Arizona           COMPLAINT FOR DECLARATORY
12    limited liability company,                       AND INJUNCTIVE RELIEF

13           Defendant.

14
            Plaintiff Daimeon Mosley, through his undersigned counsel, states the following in
15
     support of his Complaint for Declaratory and Injunctive Relief to remedy discrimination
16
     by Arizona CVS Stores, L.L.C. based on Plaintiff’s disability in violation of Title III of
17
     the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12181 et seq. (“ADA”), and its
18
     implementing regulation, 28 C.F.R. Part 36:
19
                                  JURISDICTION AND VENUE
20
            1.     This Court has jurisdiction over this action pursuant to 42 U.S.C. § 2000a-
21
     3(a), 28 U.S.C. § 1331, and 28 U.S.C. § 1343.
22

23
                                                   1
24
     Case
       Case
          2:20-cv-01937-ROS
             2:20-cv-01934-DJHDocument
                                Document
                                       19-2
                                         1 Filed
                                            Filed10/05/20
                                                 07/08/21 Page
                                                          Page225
                                                                ofof
                                                                  9 32




 1          2.         Venue is appropriate in this district under 28 U.S.C. § 1391 because the acts

 2   of discrimination occurred in this district, and the property that is the subject of this

 3   action is in this district.

 4                                                PARTIES

 5          3.         Plaintiff is a resident of Maricopa County, Arizona.

 6          4.         Defendant is a limited liability company with its registered office located at

 7   3800 N Central Ave, Suite 460, Phoenix, AZ 85012.

 8          5.         Upon information and belief, Defendant owns or operates “CVS” a national

 9   chain of stores whose locations each qualify as a “Facility” as defined in 28 C.F.R. §

10   36.104.

11                                     FACTUAL ALLEGATIONS

12          6.         Plaintiff incorporates the above paragraphs by reference.

13          7.         Plaintiff is an individual with numerous physical impairments, including

14   permanent paralysis, degenerative discs, and scoliosis caused by the West Nile Virus.

15          8.         These impairments cause Plaintiff to suffer from sudden onsets of severe

16   pain, experience seizures, and require Plaintiff to use a mobility device.

17          9.         Plaintiff’s impairments limit major life activities, including walking,

18   standing, reaching, lifting, and bending.

19          10.        Plaintiff’s impairments meet the definition of a “disability” under the ADA.

20          11.        Plaintiff’s impairments are permanent and were present at all times relevant

21   to this action.

22

23
                                                       2
24
     Case
       Case
          2:20-cv-01937-ROS
             2:20-cv-01934-DJHDocument
                                Document
                                       19-2
                                         1 Filed
                                            Filed10/05/20
                                                 07/08/21 Page
                                                          Page326
                                                                ofof
                                                                  9 32




 1          12.   Plaintiff regularly shops at Defendant’s stores in Phoenix and its

 2   surrounding cities for personal needs and to occasionally fill prescriptions based on

 3   which location is most convenient to him.

 4          13.   Plaintiff encountered barriers to access at two of Defendant’s stores over

 5   approximately a two-week period, primarily in each of the store’s restroom(s).

 6          14.   Encountering these barriers denied Plaintiff full and equal access and

 7   enjoyment of the services, goods, and amenities Defendant offers to the public because he

 8   was unable to access the restroom safely.

 9          15.   Plaintiff is a customer of Defendant and would return to the stores if

10   Defendant modifies the stores and its policies and practices to accommodate individuals

11   who have physical disabilities, but he is deterred from returning due to the barriers and

12   discriminatory effects of Defendant’s policies and procedures.

13          16.   Plaintiff also acts as a tester by inspecting Facilities for accessibility to

14   advance the purpose of the ADA, the civil rights of disabled individuals, and to be certain

15   that he can enjoy the same options and privileges to patronize places of public

16   accommodation as non-disabled individuals without worrying about accessibility issues.

17          17.   Plaintiff returns to every Facility after being notified of remediation of the

18   discriminatory conditions to verify compliance with the ADA and regularly monitors the

19   status of remediation.

20                             COUNT I
          REQUEST FOR DECLARATORY JUDGMENT UNDER 28 U.S.C. § 2201
21
            18.   Plaintiff incorporates the above paragraphs by reference.
22

23
                                                   3
24
     Case
       Case
          2:20-cv-01937-ROS
             2:20-cv-01934-DJHDocument
                                Document
                                       19-2
                                         1 Filed
                                            Filed10/05/20
                                                 07/08/21 Page
                                                          Page427
                                                                ofof
                                                                  9 32




 1          19.     This Court is empowered to issue a declaratory judgment regarding: (1)

 2   Defendant’s duty to comply with the provisions of 42 U.S.C. § 12181 et al; (2)

 3   Defendant’s violation of 42 U.S.C. § 12182; and (3) Plaintiff’s right to be free from

 4   discrimination due to his disability. 28 U.S.C. § 2201.

 5          20.     Plaintiff seeks an order declaring that he was discriminated against on the

 6   basis of his disability.

 7                               COUNT II
           REQUEST FOR INJUNCTIVE RELIEF UNDER 42 U.S.C. § 2000a–3(a)
 8
            21.     Plaintiff incorporates the above paragraphs by reference.
 9
            22.     CVS is a place of public accommodation covered by Title III of the ADA
10
     because it is operated by a private entity, its operations affect commerce, and it is a store.
11
     42 U.S.C. § 12181(7); see 28 C.F.R. § 36.104.
12
            23.     Defendant is a public accommodation covered by Title III of the ADA
13
     because it owns, leases (or leases to), or operates a place of public accommodation. See
14
     42 U.S.C. §§ 12181(7), 12182(a); 28 C.F.R. § 36.104.
15
            24.     The ADA specifically prohibits discrimination based on an individuals
16
     disability. 42 U.S.C. §12182(a).
17
            25.     The presence of architectural barriers in a place of public accommodation
18
     (where removal is readily achievable) is specifically defined as discrimination under the
19
     ADA. 42 U.S.C. §12182(b)(2)(A)(iv).
20

21

22

23
                                                    4
24
     Case
       Case
          2:20-cv-01937-ROS
             2:20-cv-01934-DJHDocument
                                Document
                                       19-2
                                         1 Filed
                                            Filed10/05/20
                                                 07/08/21 Page
                                                          Page528
                                                                ofof
                                                                  9 32




 1          26.     The implementing regulations of the ADA adopted guidelines to set

 2   minimum requirements for facilities to be accessible and usable by individuals with

 3   disabilities. 28 C.F.R. Appendix A to Part 36.

 4          27.     The current guidelines for elements in existing facilities are set out in the

 5   2010 ADA Standards for Accessible Design (the “Standards”). 28 C.F.R. § 36.406

 6          28.     Defendant is responsible for ensuring that elements in its Facilities meet the

 7   requirements of the Standards or meet the “safe harbor” requirements specified in 28

 8   C.F.R. § 36.304(d)(2).

 9          29.     Architectural barriers exist which denied Plaintiff full and equal access to

10   the goods and services Defendant offers to non-disabled individuals.

11          30.     Plaintiff personally encountered architectural barriers on March 20, 2020, at

12   the Facility located at 14672 N Frank Lloyd Wright Blvd, Scottsdale, AZ 85260:

13                a. Restroom:

14                      i. Providing a gate or door with a continuous opening pressure of

15                         greater than 5 lbs. which violates sections 404, 404.1, 404.2, 404.2.9

16                         and 309.4 of the Standards.

17                     ii. Not providing enough clear floor space around a water closet as

18                         required by sections 4.22.3, 603, 603.2.3, 604, 604.3 and 604.3.1 of

19                         the Standards.

20                     iii. Not providing the proper insulation or protection for plumbing or

21                         other sharp or abrasive objects under a sink or countertop as required

22                         by sections 606 and 606.5 of the Standards.

23
                                                    5
24
     Case
       Case
          2:20-cv-01937-ROS
             2:20-cv-01934-DJHDocument
                                Document
                                       19-2
                                         1 Filed
                                            Filed10/05/20
                                                 07/08/21 Page
                                                          Page629
                                                                ofof
                                                                  9 32




 1                    iv. Not providing a urinal designed where the rim height is no more

 2                        than 17 inches from the finished floor as required by sections 605

 3                        and 605.2 of the Standards.

 4                     v. Providing a urinal where the horizontal projection of the urinal is not

 5                        at a minimum of 13.5 inches as required by sections 605 and 605.2

 6                        of the Standards.

 7                    vi. Not providing toilet paper dispensers in the proper position in front

 8                        of the water closet or at the correct height above the finished floor as

 9                        required by sections 604, 604.7 and 309.4 of the Standards.

10                   vii. Not providing the water closet in the proper position relative to the

11                        side wall or partition as required by sections 604 and 604.2 of the

12                        Standards.

13                   viii. Not providing flush controls located on the open side of the water

14                        closet as required by sections 309, 309.4, 604 and 604.6 of the

15                        Standards.

16         31.     Plaintiff personally encountered architectural barriers on April 4, 2020, at

17   the Facility located at 305 E Brown Rd, Mesa, AZ 85201:

18               a. Restroom:

19                     i. Providing a gate or door with a continuous opening pressure of

20                        greater than 5 lbs. which violates sections 404, 404.1, 404.2, 404.2.9

21                        and 309.4 of the Standards.

22

23
                                                   6
24
     Case
       Case
          2:20-cv-01937-ROS
             2:20-cv-01934-DJHDocument
                                Document
                                       19-2
                                         1 Filed
                                            Filed10/05/20
                                                 07/08/21 Page
                                                          Page730
                                                                ofof
                                                                  9 32




 1                     ii. Providing grab bars of improper horizontal length or spacing as

 2                         required along the rear or side wall as required by sections 604,

 3                         604.5, 604.5.1 and 604.5.2 of the Standards.

 4                    iii. Not providing the water closet in the proper position relative to the

 5                         side wall or partition as required by sections 604 and 604.2 of the

 6                         Standards.

 7                    iv. Not providing proper signage for an accessible restroom or failure to

 8                         redirect a person with a disability to the closest available accessible

 9                         restroom as required by sections 216, 603, and 703 of the Standards.

10          32.    These barriers cause Plaintiff embarrassment and fear because he cannot

11   safely use elements of each store due to the risk of aggravating his injuries.

12          33.    Upon information and belief, Defendant has failed to remove some or all of

13   the barriers and violations at the stores.

14          34.    Defendant’s failure to remove these architectural barriers denies Plaintiff

15   full and equal access to the stores in violation of 42 U.S.C. § 12182(b)(2)(A)(iv).

16          35.    Defendant’s failure to modify its policies, practices, or procedures to train

17   its staff to identify architectural barriers and reasonably modify its services creates an

18   environment where individuals with disabilities are not provided goods and services in

19   the most integrated setting possible is discriminatory. 42 U.S.C. §§ 12182(a),

20   12182(b)(2)(A)(iv), and 28 C.F.R. § 36.302.

21          36.    Defendant has discriminated and continues to discriminate against Plaintiff

22   (and others who are similarly situated) by denying access to full and equal enjoyment of

23
                                                    7
24
     Case
       Case
          2:20-cv-01937-ROS
             2:20-cv-01934-DJHDocument
                                Document
                                       19-2
                                         1 Filed
                                            Filed10/05/20
                                                 07/08/21 Page
                                                          Page831
                                                                ofof
                                                                  9 32




 1   goods, services, facilities, privileges, advantages, or accommodations located at the stores

 2   due to the barriers and other violations listed in this Complaint.

 3          37.    It would be readily achievable for Defendant to remove all of the barriers at

 4   the stores.

 5          38.    Failing to remove barriers to access where it is readily achievable is

 6   discrimination against individuals with disabilities. 42 U.S.C. §§ 12182(a),

 7   12182(b)(2)(A)(iv), and 28 C.F.R. § 36.304.

 8                                    RELIEF REQUESTED

 9   WHEREFORE, Plaintiff respectfully requests that this Court:

10          A.     declare that the Facility identified in this Complaint is in violation of the

11   ADA;

12          B.     enter an Order requiring Defendant make the Facility accessible to and

13   usable by individuals with disabilities to the full extent required by Title III of the ADA;

14          C.     enter an Order directing Defendant to evaluate and neutralize its policies,

15   practices, and procedures towards persons with disabilities;

16          D.     award Plaintiff attorney fees, costs (including, but not limited to court costs

17   and expert fees) and other expenses of this litigation pursuant to 42 U.S.C. § 12205; and

18          E.     grant any other such relief as the Court deems just and proper.

19

20

21

22

23
                                                   8
24
     Case
       Case
          2:20-cv-01937-ROS
             2:20-cv-01934-DJHDocument
                                Document
                                       19-2
                                         1 Filed
                                            Filed10/05/20
                                                 07/08/21 Page
                                                          Page932
                                                                ofof
                                                                  9 32




 1                                      Respectfully Submitted,
 2
                                        BLACKMORE LAW PLC
 3
                                        By: /s/ Afshin Afsharimehr
 4
                                        Afshin Afsharimehr
 5                                      Attorney for Plaintiff

 6

 7

 8   Dated: October 5, 2020

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
                                           9
24
